UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 30, 2015 NOBLE ROMAN’S, INC. (Exact name of Registrant as specified in its charter) Indiana 0-11104 35-1281154 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Virginia Avenue, Suite 300 Indianapolis, Indiana (Address of principal executive offices) (Zip Code) (317) 634-3377 (Company's telephone number, including area code) Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 30, 2015, Jeffrey R. Gaither resigned from the Board of Directors (the “Board”) of Noble Roman’s, Inc. (the “Company”).Mr. Gaither’s resignation was not the result of any disagreement with the Company regarding the Company’s operations, policies or practices. The law firm of which Mr. Gaither is a partner adopted a policy prohibiting its partners from serving on the board of directors of a publicly-traded company. Until further consideration, in accordance with the Company’s Amended and Restated By-Laws, the Board reduced the number of directors from five to four, effective following Mr. Gaither’s resignation. *** 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOBLE ROMAN’S, INC. Dated:December 4, 2015 By: /s/Paul W. Mobley Paul W. Mobley Executive Chairman and Chief Financial Officer 3
